 



EXHIBIT 10.3
AMERICA SERVICE GROUP INC.
1999 AMENDED AND RESTATED INCENTIVE STOCK PLAN
STOCK GRANT CERTIFICATE
This Stock Grant Certificate evidences a Stock Grant made pursuant to the
America Service Group Inc. (the “Company”) Amended and Restated 1999 Incentive
Stock Plan (the “Plan”) of ___ shares of restricted Stock to ___, who shall be
referred to as “Employee.” This Stock Grant is granted effective as of ___,
20___, which shall be referred to as the “Grant Date.”

            AMERICA SERVICE GROUP INC.
      By:                        

TERMS AND CONDITIONS
     § 1. Plan and Stock Grant Certificate. This Stock Grant is subject to all
of the terms and conditions set forth in this Stock Grant Certificate and in the
Plan. If a determination is made that any term or condition set forth in this
Stock Grant Certificate is inconsistent with the Plan, the Plan shall control.
All of the capitalized terms not otherwise defined in this Stock Grant
Certificate shall have the same meaning in this Stock Grant Certificate as in
the Plan. A copy of the Plan will be made available to Employee upon written
request to the corporate Secretary of the Company.
     § 2. Stockholder Status. Employee shall have the right under this Stock
Grant to receive cash dividends on all of the shares of Stock subject to this
Stock Grant and to vote such shares until Employee’s right to such shares is
forfeited or becomes nonforfeitable. If Employee forfeits any shares under § 3,
Employee shall at the same time forfeit Employee’s right to vote such shares and
to receive cash dividends paid with respect to such shares. Any Stock dividends
or other distributions of property made with respect to shares that remain
subject to forfeiture under § 3 shall be held by the Company, and Employee’s
rights to receive such dividends or other property shall be forfeited or shall
be nonforfeitable at same time the shares of Stock with respect to which the
dividends or other property are attributable are forfeited or become
nonforfeitable. Except for the rights to receive cash dividends and vote the
shares of Stock subject to this Stock Grant which are described in this § 2,
Employee shall have no rights as a Stockholder with respect to such shares of
Stock until Employee’s interest in such shares has become nonforfeitable.
     § 3. Vesting and Forfeiture.

  a.   Vesting. Subject to § 3(b), Employee’s interest in the Stock subject to
this Stock Grant shall become nonforfeitable in accordance with Exhibit B.    
b.   Forfeiture. If the employee’s employment is terminated for any reason,
except as set forth below, before his or her interest in the shares shall have
become nonforfeitable (as set forth in § 3(a) above), then he or she shall
forfeit all of the shares.

 



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, the shares shall become fully nonforfeitable
prior to the dates set forth in § 3(a) above if any of the following occur:

  1.   If there is Change in Control of America Service Group Inc., the shares
shall become fully nonforfeitable immediately upon the occurrence of the event
causing the Change in Control. For purposes of this Agreement, the term Change
in Control shall have the meaning ascribed to it in Section 2 of the Plan;
provided, however, that if any Employee has a separate written employment
agreement that specifically defines Change in Control, such definition shall be
used for that Employee only.     2.   If the Employee’s employment with the
Company or any of its affiliates, parents or subsidiaries, is terminated due to
the death of the Employee, the shares shall become fully nonforfeitable upon the
date of death.     3.   If the Employee’s employment with the Company or any of
its affiliates, parents or subsidiaries is terminated due to the Disability of
the Employee, the shares shall become fully nonforfeitable upon such date of
termination. For purposes of this Agreement, the term Disability shall be
defined as the Employee failing to or being unable to perform the duties
required of his or her job because of any physical or mental infirmity, and such
failure or inability shall continue for any six consecutive months; provided,
however that if any Employee has a separate written employment agreement that
specifically defines Disability, such definition shall be used for that Employee
only.     4.   If the Employee’s employment with the Company or any of its
affiliates, parents or subsidiaries is terminated due to any reason other than
as set forth above or other than for a “Termination for Cause”, the shares shall
become fully nonforfeitable upon the date of such termination. For purposes of
this Agreement a “Cause” shall mean: (i) intentional commission of an act, or
failure to act, in a manner which constitutes dishonesty or fraud or which has a
direct material adverse effect on the Company or any of its affiliates, parents
or subsidiaries or their respective businesses; or (ii) Employee’s conviction of
or a plea of guilty to any felony or crime involving moral turpitude; provided,
however that if any Employee has a separate written employment agreement that
specifically defines “Cause”, such definition shall be used for that Employee
only.

     § 4. Stock Certificates. Company shall issue a stock certificate for the
shares of Stock subject to this Stock Grant in the name of Employee upon
Employee’s execution of the

2



--------------------------------------------------------------------------------



 



irrevocable stock power in favor of Company attached as Exhibit A. The Secretary
of Company shall hold such stock certificate representing such shares and any
distributions made with respect to such shares (other than cash dividends) until
such time as his or her interest in such shares have become nonforfeitable or
have been forfeited. As soon as practicable after each date as of which his or
her interest in any shares becomes nonforfeitable under § 3(a), Company shall
issue to Employee a stock certificate reflecting the shares in which his or her
interest has become nonforfeitable on such date (together with any distributions
made with respect to the shares that have been held by Company). If shares are
forfeited, the shares (together with any distributions made with respect to the
shares that have been held by Company) automatically shall revert back to
Company.
     § 5. Nontransferable. No rights, other than nonforfeitable rights, granted
under this Stock Grant Certificate shall be transferable by Employee, other than
by will or by the laws of descent and distribution. The person or persons, if
any, to whom this Stock Grant is transferred by will or by the laws of descent
and distribution shall be treated after Employee’s death the same as Employee
under this Stock Grant.
     § 6. Other Laws. Company shall have the right to refuse to transfer shares
of Stock subject to this Stock Grant to Employee if Company acting in its
absolute discretion determines that the transfer of such shares might violate
any applicable law or regulation.
     § 7. No Right to Continue Service. Neither the Plan, this Stock Grant
Certificate, nor any related material shall give Employee the right to continue
in employment by the Company or any of its affiliates, parents or subsidiaries,
or shall adversely affect the right of ASG or any of its affiliates, parents or
subsidiaries to terminate Employee’s employment with or without cause at any
time.
     § 8. Governing Law. The Plan and this Stock Grant Certificate shall be
governed by the laws of the State of Delaware.
     § 9. Binding Effect. This Stock Grant Certificate shall be binding upon
Company and Employee and their respective heirs, executors, administrators and
successors.
     § 10. Headings and Sections. The headings contained in this Stock Grant
Certificate are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Stock Grant Certificate. All references to
sections in this Stock Grant Certificate shall be to sections of this Stock
Grant Certificate unless otherwise expressly stated as part of such reference.
     § 11. Tax Withholding. This Stock Grant has been granted subject to the
condition that Employee consents to whatever action the Company directs to
satisfy the minimum statutory federal and state withholding requirements, if
any, which the Company determines are applicable.

3



--------------------------------------------------------------------------------



 



Exhibit A
IRREVOCABLE STOCK POWER
     As a condition to the issuance to the undersigned of a stock certificate
for the ______ shares of Stock which were granted to the undersigned as a Stock
Grant under the America Service Group Inc. 1999 Amended and Restated Incentive
Stock Plan in the Stock Grant Certificate dated ___, the undersigned hereby
executes this Irrevocable Stock Power in order to sell, assign and transfer to
America Service Group Inc. the shares of Stock subject to such Stock Grant for
purposes of effecting any forfeiture called for under § 3(b) of the Stock Grant
Certificate and does hereby irrevocably give America Service Group Inc. the
power (without any further action on the part of the undersigned) to transfer
such shares of Stock on its books and records back to America Service Group Inc.
to effect any such forfeiture. This Irrevocable Stock Power shall expire
automatically with respect to the shares of Stock on the date such shares of
Stock are no longer subject to forfeiture under § 3(b) of such Stock Grant
Certificate or, if earlier, immediately after such a forfeiture has been
effected with respect to such shares of Stock.

                        Signature         

                        [Print Name]         

                        Date           

4